Appeal Dismissed and Memorandum Opinion filed August 4, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00431-CR

                  TATRON JAFAR WILLIAMS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1431281

                 MEMORANDUM                      OPINION
      A jury found appellant guilty of assault of a family member, second
offender. After the verdict, appellant and the State entered into an agreement as to
sentencing. In accordance with the terms of the agreement, the trial court sentenced
appellant to six years’ imprisonment in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court entered certifications of the defendant’s right to appeal in
which the court certified that appellant waived his right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the records on
appeal. See Tex. R. App. P. 25.2(d). The records support the trial court’s
certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Appellant’s waiver reflects that he entered into an agreement with the State after a
jury found him guilty. Appellant waived his right of appeal knowing with certainty
the punishment that would be assessed. See Blanco v. State, 18 S.W.3d 218, 219
(Tex. Crim. App. 2000) (holding waiver of right to appeal is valid if appellant
knows with certainty the punishment that will be assessed).

      Appellant filed a motion for new trial in which he alleges his plea was not
voluntarily made. The voluntariness of a plea cannot be raised on direct appeal
from a plea-bargained felony conviction. Cooper v. State, 45 S.W.3d 77 (Tex.
Crim. App. 2001). A motion for new trial may not be used to circumvent Cooper.
Whitfield v. State, 111 S.W.3d 786 (Tex. App.—Eastland 2003, pet. ref’d).

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2